Citation Nr: 1723393	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1987 to January 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By way of procedural history, the RO granted service connection for bilateral hearing loss in an August 1993 rating decision, with an effective date of February 3, 1993, and assigned an initial non-compensable rating (0%).  In February 2010, the Veteran filed his current claim for an increased rating.  The RO denied a higher disability rating, in an April 2010 rating decision.  The Veteran submitted a notice of disagreement and in response to a May 2011 statement of the case, he perfected his appeal in May 2011 by filing a VA Form 9.  The form requested a hearing before a Veterans Law Judge.  In August 2014, the Veteran withdrew his request to appear at a hearing.  See August 2014 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704 (e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

FINDING OF FACT

The competent medical evidence of record shows that for the period on appeal, the Veteran demonstrated no more than Level I hearing acuity in his right ear and Level I hearing acuity in his left ear.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran appealed the propriety of the initially assigned rating from the original grant of service connection for bilateral hearing loss.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

As such, all necessary development has been accomplished to the extent possible and, therefore, appellate review of these claims may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws Relevant to Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Bilateral Hearing Loss

The Veteran seeks an increased rating for his bilateral hearing loss.  

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85 (2016).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (d) (2016).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2016). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2016).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b) (2016).

Of record are results from VA compensation audio examinations from April 2010, July 2011, and May 2016.

In April 2010, the Veteran underwent a VA audiology examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
36.25
20
30
50
45
LEFT
38.75
20
30
50
55

Speech recognition score was 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was normal to moderate hearing loss in the right ear, and normal to moderately severe hearing loss in the left ear

The Veteran's puretone threshold average of 36.25 with speech recognition ability of 94 percent in the right ear results in Level I hearing acuity using Table VI. 

In the left ear, the Veteran's puretone threshold average of 38.75 with speech recognition ability of 94 percent results in Level I hearing acuity using Table VI.

Applying the Roman numeral designation of Level 1 in the right ear, and Level 1 in the left ear to Table VII, the result is a zero percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.

Additional VA testing was performed in July 2011.  The audio examination yielded test results of puretone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
42.50
30
35
55
50
LEFT
41.25
25
35
50
55

Speech recognition score was 94 percent in the right ear and 94 percent in the left ear.  Diagnosis was moderate hearing loss in both ears.

The audiometric testing results indicated, the Veteran's hearing acuity was Level I in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2016).  The application of the Ratings Schedule establishes that a zero percent rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2016). 

Most recently, VA testing was performed in May 2016.  The audio examination yielded test results of puretone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
42.50
25
30
60
55
LEFT
36.25
15
30
50
50

Speech recognition score was 100 percent in the right ear and 100 percent in the left ear.  Diagnosis was sensorineural hearing loss in the both ears.

The audiometric testing results indicated, the Veteran's hearing acuity was Level I in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2016).  The application of the Ratings Schedule establishes that a non-compensable (0%) rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2016).  Accordingly, a higher rating is not warranted based on the May 2016 VA audiometric results.

In addition to the medical evidence, the Board considered the Veteran's statements that his hearing loss disability warrants a higher rating because of his need to increase the volume on electronic devices or asking people to repeat themselves.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159 (a)(1) and (2).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not alleged, and the evidence does not show, that he is unemployable due to the service-connected bilateral hearing loss.  According to the May 2016 VA audio examination report, the Veteran did not indicate that his bilateral hearing loss affected his ability to work.  Moreover, although the VA examiner assessed that the Veteran's hearing loss had impact on his daily life, including, his ability to work, he specifically noted the Veteran's complaints were only that he had difficulty hearing others clearly.  Accordingly, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, there is no basis to support a disability rating higher than zero percent for the Veteran's service-connected bilateral hearing loss disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


